     Case 2:10-cv-05970-GAF-AGR Document 24 Filed 02/23/21 Page 1 of 1 Page ID #:163



      Eric Bensamochan, Bar #255482
 1    The Bensamochan Law Firm
      30851 Agoura Rd # 114
 2    Agoura Hills, Ca 91301
      818-907-5866 (FAX) 818-461-5959
 3    ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6    INTEGRATED SPORTS MEDIA, INC.                      )
                                                         )
 7                     Plaintiff,      vs.               )   Case No.: 2:10-CV-05970-GAF-AGR
                                                         )
 8    ALEJANDRO SANTOS, et al,                           )   [                RENEWAL OF JUDGMENT
                                                         )                        BY CLERK
 9                 Defendant,                            )
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
      F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
         Judgment in favor of Plaintiff, Integrated Sports Media, Inc, and against Defendant, Alejandro
13
      Santos, individually and d/b/a El Ranchon Restaurant, entered on February 25, 2011, be and the
14
      same is hereby renewed in the amounts as set forth below:
15
              Renewal of money judgment
16
                      a. Total judgment                                  $        17,825.00
17
                      b. Costs after judgment                            $            00.00
18
                      c. Subtotal (add a and b)                          $        17,825.00
19
                      d. Credits                                         $           00.00
20
                      e. Subtotal (subtract d from c)                    $        17,825.00
21
                      f.   Interest after judgment(.29%)                 $           510.27
22
                      g. Fee for filing renewal of application           $            00.00
23
                      h. Total renewed judgment (add e, f and g) $                18,335.27
24

25
              February 23, 2021
      Dated: ___________________              CLERK, by _________________________
                                                         _______________________
                                                                               __
26                                               Deputy
                                                   Kiry A. Gray,
27                                                 Clerk of U.S. District Court

28




                                               Renewal of Judgment
